Kirkpatrick, C. J.
— The state of demand filed in this case 1 think is altogether insufficient. It consists of four items. The first, if it can be understood at all, gives no cause of action to the plaintiff. The third is in these words, “Toan account onmy bar book, $3 45,” without giving the particulars; and the fourth is like to it, viz: “ To an account for ferriage, §38 25,” also without particulars; and all these three w ithout any date. The second item is in these words, “1 Sealed bill or note, dated June 21, 1791, §12 43,” whereas the note which comes up with the proceedings is really for ¿62 2 0.
If such vague demands were to be supported, it w ould deprive defendants totally of their defence. Reverse.
The other Judges concurred.
Judgment reversed.